Morphy, J.,
delivered the opinion of the court.
This suit is on a promissory note, the amount of which defendants were decreed in solido to pay. Crocker appealed. We would affirm this judgment, with damages, as prayed for by appellee, were it not that the record exhibits no proof of amicable demand, and that the want of it is specially pleaded.
It is, therefore, ordered that the judgment of the Parish Court be avoided and reversed, as relates to Crocker, and that the plaintiff recover from the said defendant, the sum of six hundred dollars, with legal interest from the 11th of May, 1839, till paid, three dollars cost of protest, and the costs of the District Court made after the first appearance of the defendant, inclusively ; the remaining costs in the District Court, and the costs of this appeal, to be paid by the plaintiff and appellee.